DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.  Claim 15-20 recite “A computer program product comprising a memory device having computer executable instructions stored thereon” in the preamble of the claims.  The specification fails to detail composition of “a memory device” and therefore when given the broadest reasonable interpretation, could include transitory memory and thus would not fall within one of the four categories of patent eligible subject matter when interpreted as transitory memory. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZOU et al (US 2019/0272411) in view of KUTARAGI et al (US 2014/0149376).
Regarding claim 1, ZOU discloses a system for shape dependent model identification in a point cloud (abstract), the system comprising: a scanner device 110 that captures a 3D point cloud corresponding to a representation of an object (Figure 2; paragraph 8-10); a computer 120 that receives a sensor data, a time of capture of the sensor data being substantially the same time as that of the 3D point cloud, the sensor data indicative of a position of a part of the object at the time of capture (Figure 2, 4; paragraph 8-11, 52; segmentation of captured); the computer further configured to compute an adjusted shape of the object from a baseline shape 144 of the object by using the sensor data (Figure 4, 8; paragraph 68-72, 84, 85; fine-tuning of pose and matching 2D and 3D shape); and an object recognition module that searches for and identifies the object in the 3D point cloud based on the adjusted shape (Figure 4, 5, 7; paragraph 52-54).  However, ZOU does not expressly disclose a movable part of the object at the time of capture.  KUTARAGI discloses a movable part of the object at the time of capture (Figure 5; paragraph 123).  Therefore it would have been obvious to a person of ordinary skill in the art to modify ZOU to include the teachings of KUTARAGI, since KUTARAGI states that such a modification would provide recognition of object features based on a generated data set.  Furthermore, as both inventions are analogous, such a modification would provide additional feature recognition to the invention of ZOU. 
Regarding claim 2, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of ZOU and KUTARAGI further discloses wherein the baseline shape of the object represents a shape of the object with one or more movable parts of the object being in an initial state (ZOU – paragraph 8-10; KUTARAGI – paragraph 123; template and part data would correspond to an initial state).
	Regarding claim 3, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of ZOU and KUTARAGI further discloses wherein the sensor data comprises a plurality of positions of a plurality of moving parts of the object respectively (ZOU – paragraph 8-10; KUTARAGI – paragraph 123; captured segments of an object).
Regarding claim 4, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of ZOU and KUTARAGI further discloses wherein the baseline shape of the object is a computer aided design model of the object (KUTARAGI – paragraph 123).
Regarding claim 5, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of ZOU and KUTARAGI further discloses wherein the adjusted shape of the object is computed by using a computer aided design program (ZOU – paragraph 8-10; KUTARAGI – Figure 5).
Regarding claim 6, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of ZOU and KUTARAGI further discloses wherein the computer is further configured to filter the object from the 3D point cloud based on the adjusted shape (ZOU – Figure 3C; paragraph 85; KUTARAGI – paragraph 86, 223).
Regarding claim 7, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of ZOU and KUTARAGI further discloses wherein the computer is further configured to store the filtered 3D point cloud as part of an environment model captured by the scanner device (ZOU – Figure 3C; paragraph 85; KUTARAGI – paragraph 86, 223).
Regarding claim 8, ZOU discloses a method for shape dependent model identification in point clouds (abstract), the method comprising: capturing, by a scanner device, a 3D point cloud corresponding to a representation of an object (Figure 2; paragraph 8-10); receiving, by a computer, a sensor data, a time of capture of the sensor data being substantially the same time as that of the 3D point cloud, the sensor data indicative of a position of a part of the object at the time of capture (Figure 2, 4; paragraph 8-11, 52; segmentation of captured); computing, by the computer, an adjusted shape of the object from a baseline shape of the object by using the sensor data (Figure 4, 8; paragraph 68-72, 84, 85; fine-tuning of pose and matching 2D and 3D shape); and searching for and identifying, by an object recognition module, the object in the 3D point cloud based on the adjusted shape (Figure 4, 5, 7; paragraph 52-54).  However, ZOU does not expressly disclose a movable part of the object at the time of capture.  KUTARAGI discloses a movable part of the object at the time of capture (Figure 5; paragraph 123).  Therefore it would have been obvious to a person of ordinary skill in the art to modify ZOU to include the teachings of KUTARAGI, since KUTARAGI states that such a modification would provide recognition of object features based on a generated data set.  Furthermore, as both inventions are analogous, such a modification would provide additional feature recognition to the invention of ZOU.
Regarding claim 9, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of ZOU and KUTARAGI further discloses wherein the baseline shape of the object represents a shape of the object with one or more movable parts of the object being in an initial state (ZOU – paragraph 8-10; KUTARAGI – paragraph 123; template and part data would correspond to an initial state).
Regarding claim 10, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of ZOU and KUTARAGI further discloses wherein the sensor data comprises a plurality of positions of a plurality of moving parts of the object respectively (ZOU – paragraph 8-10; KUTARAGI – paragraph 123; captured segments of an object).
Regarding claim 11, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of ZOU and KUTARAGI further discloses wherein the baseline shape of the object is a computer aided design model of the object (KUTARAGI – paragraph 123).
Regarding claim 12, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of ZOU and KUTARAGI further discloses wherein the adjusted shape of the object is computed by using a computer aided design program (ZOU – paragraph 8-10; KUTARAGI – Figure 5).
Regarding claim 13, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of ZOU and KUTARAGI further discloses wherein the computer is further configured to filter the object from the 3D point cloud based on the adjusted shape (ZOU – Figure 3C; paragraph 85; KUTARAGI – paragraph 86, 223).
Regarding claim 14, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of ZOU and KUTARAGI further discloses wherein the computer is further configured to store the filtered 3D point cloud as part of an environment model captured by the scanner device (ZOU – Figure 3C; paragraph 85; KUTARAGI – paragraph 86, 223).
Regarding claim 15, ZOU discloses a computer program product comprising a memory device having computer executable instructions stored thereon (abstract; processing and memory are inherently require), the computer executable instructions when executed by one or more processors perform a method for shape dependent model identification in point clouds, the method comprising: capturing, by a scanner device, a 3D point cloud corresponding to a representation of an object (Figure 2; paragraph 8-10); receiving, by a computer, a sensor data, a time of capture of the sensor data being substantially the same time as that of the 3D point cloud, the sensor data indicative of a position of a part of the object at the time of capture (Figure 2, 4; paragraph 8-11, 52; segmentation of captured); computing, by the computer, an adjusted shape of the object from a baseline shape of the object by using the sensor data (Figure 4, 8; paragraph 68-72, 84, 85; fine-tuning of pose and matching 2D and 3D shape); and searching for and identifying, by an object recognition module, the object in the 3D point cloud based on the adjusted shape (Figure 4, 5, 7; paragraph 52-54).  However, ZOU does not expressly disclose a movable part of the object at the time of capture.  KUTARAGI discloses a movable part of the object at the time of capture (Figure 5; paragraph 123).  Therefore it would have been obvious to a person of ordinary skill in the art to modify ZOU to include the teachings of KUTARAGI, since KUTARAGI states that such a modification would provide recognition of object features based on a generated data set.  Furthermore, as both inventions are analogous, such a modification would provide additional feature recognition to the invention of ZOU.
Regarding claim 16, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of ZOU and KUTARAGI further discloses wherein the baseline shape of the object represents a shape of the object with one or more movable parts of the object being in an initial state (ZOU – paragraph 8-10; KUTARAGI – paragraph 123; template and part data would correspond to an initial state).
Regarding claim 17, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of ZOU and KUTARAGI further discloses wherein the sensor data comprises a plurality of positions of a plurality of moving parts of the object respectively (ZOU – paragraph 8-10; KUTARAGI – paragraph 123; captured segments of an object).
Regarding claim 18, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of ZOU and KUTARAGI further discloses wherein the baseline shape of the object is a computer aided design model of the object (KUTARAGI – paragraph 123).
Regarding claim 19, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of ZOU and KUTARAGI further discloses wherein the adjusted shape of the object is computed by using a computer aided design program (ZOU – paragraph 8-10; KUTARAGI – Figure 5).
Regarding claim 20, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of ZOU and KUTARAGI further discloses wherein the computer is further configured to filter the object from the 3D point cloud based on the adjusted shape (ZOU – Figure 3C; paragraph 85; KUTARAGI – paragraph 86, 223).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL A BALAOING whose telephone number is (571)272-7317. The examiner can normally be reached 8AM-4AM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH NGUYEN can be reached on (571) 272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIEL A BALAOING/           Primary Examiner, Art Unit 2624